Citation Nr: 0335038	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-03 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an increased rating for internal derangement 
of the right knee, with degenerative arthritis currently 
rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, denied an increased 
rating for internal derangement of the right knee with 
degenerative arthritis.  The veteran appealed this 
determination to the Board.  

In the June 2001 rating decision, the RO also denied service 
connection for fibromyalgia, secondary to the service-
connected internal derangement of the right knee with 
degenerative arthritis, and the veteran included this issue 
in his July 2001 notice of disagreement.  However, in his 
March 2002 substantive appeal, he indicated that he wished to 
withdraw his notice of disagreement as to this claim.  
Therefore, the issue is not before the Board and will not be 
addressed herein.  

The veteran submitted additional evidence directly to the 
Board with a waiver of RO review.  Regrettably, a Remand is 
required for different reasons.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Recent decisions by the Court 
have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a March 2001 letter, the RO informed the veteran of the 
enactment of the VCAA and described the evidence required to 
support his claim for secondary service connection for 
fibromyalgia.  However, the document did not discuss his 
claim for an increased rating for his right knee disability, 
and did not specifically describe the evidence required to 
support that claim.  Consequently, the Board finds that a 
remand is required for compliance with the VCAA.  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
concluded that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded, the RO must 
take this opportunity to inform the veteran that a full year 
is allowed to respond to a VCAA notice and that a waiver must 
be submitted by him if he wishes his case to be returned to 
the Board prior to the expiration of that one-year period.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the 
veteran should be informed of the 
evidence he needs to submit to 
substantiate his increased rating claim, 
and identify which portion of the 
evidence or information necessary to 
substantiate his claim is to be provided 
by the veteran, and which portion the 
Secretary will attempt to obtain on his 
behalf.  

2.  Upon completion of the above, the 
claim should be readjudicated with 
consideration of all additional evidence 
received of record since issuance of the 
statement of the case in February 2002.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


